DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 and 15 on 09/23/2021. 

Response to Arguments
Applicant's arguments filed on 09/23/2021 have been fully considered but they are not persuasive. 

Applicant argues the amended limitation of claims 1 and 15 are not taught in the prior art. Applicant argues: “To the extent Kovacs discloses coaction of a channel and a capillary, such coaction is inside the substrate (or the mold); not at a position before the channel progresses into the mold, as claimed” (Remarks, Page 4). Additionally, Applicant argues: “Kovacs is directed to and discloses a miniaturized coupler for use with miniaturized chemical, electrochemical and biological systems (Col. 1, Ins.11-16); not cooling molds used to fabricate plastic parts.” (Remarks, Page 5). 


Praller teaches a method of cooling a mold, comprising:
	providing a mold to be cooled for producing plastic parts (Figure 1 and [0010];
	feeding liquid carbon dioxide through the capillary to a channel present in the mold to be cooled ([0044]-[0045]), wherein the capillary tube has a diameter that is smaller than the diameter of the temperature control channel [0044]; and
	expanding the liquid carbon dioxide to a gas at a desired position after the liquid carbon dioxide exits the capillary and enters the channel [0044]. 

	Praller does not explicitly teach increasing the size of the channel at a desired position from the capillary wherein cooling is to begin in the mold, dimension of the channel at the desired position becoming created than the inner diameter of the capillary as the channel progresses from the desired position. 
	


	Kovacs teaches a micromachined coupler for guiding a capillary into an insertion channel (Abstract), wherein the channel has a diameter matching the inner diameter of the capillary (Figure 8, items 14 and 18), eliminating dead space and permitting smooth fluid flow between the capillary and channel (Column 3, Lines 37-50 and Figure 8). 

While Praller pertains to a cooling system and Kovacs pertains to microfluidics, Both Praller and Kovacs are drawn to a fluid transportation system. One of ordinary skill in the art would have recognized the technique of Kovacs eliminates dead space and permit smooth fluid flow by inserting a capillary into a channel sized with a diameter identical to the capillary. One of ordinary skill in the art would have been motivated to apply this technique in the same way to improve the process of Praller in view of Kovacs for the benefit of improving the fluid flow of Praller in Bodmer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 4, 8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Praller (EP2433776A1) in view of Bodmer (US 6,638,455) and Kovacs (US 5,890,745). 
	Regarding claim 1, Praller teaches a method of cooling a mold, comprising:
	providing a mold to be cooled for producing plastic parts (Figure 1 and [0010];
	feeding liquid carbon dioxide through the capillary to a channel present in the mold to be cooled ([0044]-[0045]), wherein the capillary tube has a diameter that is smaller than the diameter of the temperature control channel [0044]; and
	expanding the liquid carbon dioxide to a gas at a desired position after the liquid carbon dioxide exits the capillary and enters the channel [0044]. 

	Praller teaches the capillary can protrude into a widened cross-section to increase the cooling effect [0044]-[0045]. 

	Praller does not explicitly teach increasing the size of the channel at a desired position from the capillary wherein cooling is to begin in the mold, dimension of the channel at the desired position becoming created than the inner diameter of the capillary as the channel progresses from the desired position. 
	
Bodmer teaches a method for internal cooling of a rotating injection mold (Abstract), wherein an inlet (Figure 2, Item 63.1, 66.1) feeds carbon dioxide (Column 4, Lines 7-17) through a channel (Figure 2, item 63, 66.2, 64.1, 64.2, 65) wherein the channel increases in size to dimensions to an expansion chamber for optimum cooling effect as the channel progresses from the capillary into the mold where cooling is to begin (Figure 2, Item 65 and Column 5, Lines 9-14 and Lines 27-34).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Praller with decreasing channel sizes and an expansion chamber located at a desired position for cooling to optimize cooling as taught by Bodmer.  

	Kovacs teaches a micromachined coupler for guiding a capillary into an insertion channel (Abstract), wherein a subchannel 18 has a diameter D2 matching the diameter of a central bore 15 of capillary 14, eliminating dead space and permitting smooth fluid flow between capillary 14 and subchannel 18 (Column 3, Lines 37-50 and Figure 8).
	One of ordinary skill in the art would have recognized the technique of inserting a capillary into a channel sized with a diameter identical to the capillary in order to eliminate dead space and permit smooth fluid flow, as taught by Kovacs. It would have been obvious to one of ordinary skill in the art to utilize this technique to the capillary and mold channel of Praller to improve the fluid flow of Praller in the same way. 

	Regarding claim 3, Praller in view of Bodmer and Kovacs teaches the method as applied to claim 1, wherein the increase in size is progressive (Bodmer, Figure 2, item 65). 



	Regarding claim 8, Praller in view of Bodmer and Kovacs teaches the method as applied to claim 1, wherein more than one channel is present in the mold (Praller, Figure 3). 

Regarding claim 10, Praller in view of Bodmer and Kovacs teaches the method as applied to claim 1, wherein the feeding of the liquid carbon dioxide is at a pressure of  
40 to 90 bar (580 psi to 1305 psi) (Praller, [0014]). 

Regarding claim 11, Praller in view of Bodmer and Kovacs teaches the method as applied to claim 1. Bodmer discloses in order to prevent a vaporisation and/or an expansion of the gas on the way to the expansion chamber 65 and to compress the liquid gas even more for the purpose of achieving an optimum cooling effect, the inlet channel 61, ring-shaped groove 62, and channels 63.1, 63.2, 64.1, 64.2 need to be dimensioned appropriately (Bodmer, Column 5, Lines 7-27).
	Bodmer in view of Praller and Kovacs does not explicitly teach the increase in size of the channel is at a ratio greater than 2 to 1 and less than 5 to 1 between the channel and capillary. 
	One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the dimension of the capillary is a result effective variable that the cooling effects of the gas. Therefore, one of ordinary skill in the art would have been motivated to optimized the capillary dimension and, therefore, the capillary to channel size ratio in order to prevent vaporization and expansion of the gas on the way to the channel and obtain optimum cooling effect and, in doing so, would have obtained a ratio greater than 2 to 1 and less than 5 to 1 between the channel and capillary.


 
	Regarding claim 14, Bodmer in view of Praller and Kovacs teaches the method as applied to claim 1, wherein cooling inherently occurs as a reduction of temperature from when the plastic is in a melted state to when the part can be removed (Praller, [0027]-[0028], [0034]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Praller (EP2433776A1) in view of Bodmer (US 6,638,455) and Kovacs (US 5,890,745), as applied to claim 1, in view of Hutchinson (PG-PUB 2006/0010884). 
Regarding claim 12, Praller in view of Bodmer and Kovacs teaches the method as applied to claim 1, wherein the mold is used to produce plastic products (Bodmer, Column 3, Lines 11-20). 
Praller in view of Bodmer and Kovacs does not explicitly teach the plastic products are selected from polypropylene with or without glass reinforcement, polyamide with or without glass reinforcement, acryl-butadinee-styrene, poly carbonates, and mixtures thereof. 
Hutchinson teaches cooling plastic products manufactured by injection molding [0005], wherein the products can comprise of polypropylene [0020]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed plastic of Praller in view of Bodmer and Kovacs with polypropylene of Hutchinson, a functionally equivalent plastic material for injection molding. 

Claim 15, 17, 18, 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Praller (EP2433776A1) in view of Watkins (US 6,537,053), Bodmer (US 6,638,455) and Kovacs (US 5,890,745). 
Regarding claim 15, Praller teaches a method of cooling a mold, comprising:
	providing a mold to be cooled for producing plastic parts (Figure 1 and [0010];

	expanding the liquid carbon dioxide to a gas at a desired position after the liquid carbon dioxide exits the capillary and enters the channel [0044]. 

	Praller teaches the capillary can protrude into a widened cross-section to increase the cooling effect [0044]-[0045]. 

	Praller does not explicitly teach providing a mold including slides and lifters, wherein cooling is to begin in the slides and lifters and a capillary to a channel present in the mold, wherein the channel is of a same size as an inner diameter of the capillary before the channel progresses into the mold. 

	Watkins teaches an injection molding apparatus for producing an article with undercuts, comprising lifters and sliders (Figure 3, Col 4, Ln 49-62 and Col 10, Ln 50-65).
 It would have been obvious to one of ordinary skill in the art to substitute the injection mold of Praller with the injection mold of Watkins, a functionally equivalent injection mold. 

Bodmer teaches a method for internal cooling of a rotating injection mold (Abstract), wherein an inlet (Figure 2, Item 63.1, 66.1) feeds carbon dioxide (Column 4, Lines 7-17) through a channel (Figure 2, item 63, 66.2, 64.1, 64.2, 65) wherein the channel increases in size to dimensions to an expansion chamber for optimum cooling effect as the channel progresses from the capillary into the mold where cooling is to begin (Figure 2, Item 65 and Column 5, Lines 9-14 and Lines 27-34).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Praller with decreasing channel sizes and an expansion chamber located at a desired position for cooling to optimize cooling as taught by Bodmer.  

	One of ordinary skill in the art would have recognized the technique of inserting a capillary into a channel sized with a diameter identical to the capillary in order to eliminate dead space and permit smooth fluid flow, as taught by Kovacs. It would have been obvious to one of ordinary skill in the art to utilize this technique to the capillary and mold channel of Praller to improve the fluid flow of Praller in the same way. 

	Regarding claim 17, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein the increase in size is progressive (Bodmer, Figure 2, item 65). 

Regarding claim 18, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein the increase in size is infinitely step-wise due to the sloped progression of the expansive chamber (Bodmer, Figure 2, item 65). 

	Regarding claim 22, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein more than one channel is present in the mold (Praller, Figure 3). 

Regarding claim 24, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein the feeding of the liquid carbon dioxide is at a pressure of  40 to 90 bar (580 psi to 1305 psi) (Praller, [0014]). 

Regarding claim 25, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15. Bodmer discloses in order to prevent a vaporisation and/or an expansion of the gas on the way to the expansion chamber 65 and to compress the liquid gas even more for the purpose of achieving an optimum cooling 
	Praller in view of Watkins, Bodmer, and Kovacs does not explicitly teach the increase in size of the channel is at a ratio greater than 2 to 1 and less than 5 to 1 between the channel and capillary. 
	One of ordinary skill in the art at the time of the effective filing date of the invention would have realized that the dimension of the capillary is a result effective variable that the cooling effects of the gas. Therefore, one of ordinary skill in the art would have been motivated to optimized the capillary dimension and, therefore, the capillary to channel size ratio in order to prevent vaporization and expansion of the gas on the way to the channel and obtain optimum cooling effect and, in doing so, would have obtained a ratio greater than 2 to 1 and less than 5 to 1 between the channel and capillary.

	Regarding claim 27, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein the mold is an injection mold (Praller, [0010]). 
 
	Regarding claim 28, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein cooling inherently occurs as a reduction of temperature from when the plastic is in a melted state to when the part can be removed (Praller, [0027]-[0028], [0034]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Praller (EP2433776A1) in view of Watkins (US 6,537,053), Bodmer (US 6,638,455) and Kovacs (US 5,890,745), as applied to claim 15, in view of Hutchinson (PG-PUB 2006/0010884). 
Regarding claim 26, Praller in view of Watkins, Bodmer, and Kovacs teaches the method as applied to claim 15, wherein the mold is used to produce plastic products (Bodmer, Column 3, Lines 11-20). 
Praller in view of Watkins, Bodmer, and Kovacs does not explicitly teach the plastic products are selected from polypropylene with or without glass reinforcement, 
Hutchinson teaches cooling plastic products manufactured by injection molding [0005], wherein the products can comprise of polypropylene [0020]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed plastic of Praller in view of Bodmer and Kovacs with polypropylene of Hutchinson, a functionally equivalent plastic material for injection molding. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742